Citation Nr: 1758328	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-24 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been established to reopen a claim of service connection for type II diabetes mellitus, claimed as due to herbicide exposure; and if so, is entitlement to service connection warranted.

2. Entitlement to service connection for depression.

3. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in Roanoke, Virginia. A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. At the October 2017 Travel Board hearing, the Veteran raised the issue of unemployability. See Hearing transcript. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issue of entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure, was previously denied in a July 2004 rating decision. In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369, 83 F.3d at 1383. The Board has characterized the claims accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure; entitlement to service connection for depression; entitlement to an increased rating in excess of 30 percent for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2004 final rating decision, the RO denied entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2. Evidence received since the July 2004 denial of service connection for type II diabetes mellitus, claimed as due to herbicide expose, was not previously submitted and relates to an unestablished fact necessary to substantiate the claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for type II diabetes mellitus, claimed as due to herbicide exposure. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As discussed in more detail below, sufficient evidence is of record to reopen the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, and the issue is remanded below. Thus, any errors in complying with the notice or assistance requirements with respect to this matter is moot.

II. New and Material Evidence 

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2017). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a July 2004 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure. The claim was denied on the grounds that the there was no evidence of actual "in country" service in the Republic of Vietnam. The Veteran did not file a timely appeal, nor submit new and material evidence within one year of the denials. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

In a March 2010 statement, the Veteran requested to reopen his claim for type II diabetes mellitus, claimed as due to herbicide exposure, and reported that he was assigned to the U.S.S. Constellation (CVA-64) during the Vietnam War and was stationed offshore of Vietnam. The Veteran's current claim for entitlement to service connection type II diabetes mellitus, claimed as due to herbicide exposure, is based upon the same factual basis as his previous claim for entitlement to service connection that was denied in the July 2004 rating decision. As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim of entitlement for type II diabetes mellitus, claimed as due to herbicide exposure. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Again, the Board notes that in any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the AOJ has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board finds that since the July 2004 rating decision, the Veteran has filed new and material evidence that warrants the reopening of the claims. The Veteran has provided VA with additional information regarding his experiences in service. In addition to the March 2010 statement noting his service onboard the U.S.S. Constellation stationed offshore to Vietnam, the Veteran has submitted additional pertinent information. In an April 2010 statement, the Veteran stated that he served off of the coast of Vietnam from May 1964 to August 1964, from September 1964 to December 1964, and during early 1965. The Veteran explained, "In addition to being off the coast, Agent Orange was carried, mixed and loaded on the flight deck, which was my primary location of duty." The Veteran continued, "I was responsible for spotting, moving and handling the aircraft which sprayed Agent Orange."

In a December 2013 statement of accredited representative, the Veteran asserts that his ship docked in Vietnam and that he went ashore for leave and supplies. The Veteran states that his MOS was aircraft engine mechanic onboard the U.S.S. Constellation in the Gulf of Tonkin. The Veteran explained that the U.S.S. Constellation was an aircraft carrier and that it provided support for U.S. destroyers and carried out airstrikes against North Vietnamese targets and torpedo boats. 

At the October 2017 Travel Board hearing, the Veteran testified that he served on the U.S.S. Constellation in 1964-1965, but that he left the aircraft carrier several times when he pulled into port of "R and R." However, when asked if he went ashore in Vietnam he said "No." The Veteran explained that the "blue water sailors are supposed to get this thing, but the planes that we launched and recovered they sprayed - some of them sprayed the stuff, and they came back aboard ship with it." The Veteran stated that he was offshore of Vietnam for about two months at first, that he went to the Philippines, and then came back. Again, the Veteran stated that the U.S.S. Constellation was an aircraft carrier, that the planes that were landing on it had been dropping herbicides, and that he handled many of the aircrafts because that was his job. 

The Board finds that such additional lay statements are new and material to the Veteran's claim for service connection. Such evidence is new because they were not previously submitted to be considered in the July 2004 rating decision. 38 C.F.R. § 3.156 (a). This evidence is also material because they include information that relates to unestablished facts necessary to substantiate the Veteran's claims. The new evidence includes additional information regarding the events in-service. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. Therefore, the information provided are not duplicative. 

This new evidence could certainly contribute to a more complete picture of the Veteran's asserted injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363. Therefore, given that this evidence was not available at the time of the prior denial, and given that such evidence relates to unestablished facts necessary to further the Veteran's claims, it is sufficient to reopen the claim for service connection.


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a type II diabetes mellitus, claimed as due to herbicide exposure, is reopened.




REMAND

The Board remands these matters for additional development and adjudication. 

The Board remands the issues of entitlement to an increased rating in excess of 30 percent for PTSD and entitlement to service connection for depression for an additional VA examination. At the October 2017 Travel Board hearing, the Veteran testified that his psychiatric conditions have worsened with an increase in symptomatology. The Veteran was last afforded a VA examination in October 2011. The Veteran asserts, "I fly off the handle too quick now. I cuss somebody before y'all blink an eye." Additionally, the Veteran testified that he experiences memory loss, avoidance of stressful events, loss of motivation, isolation/ seclusion from friends and family, suicidal thoughts, and auditory delusions (hears voices). The Veteran explained that a young lady that died, Ella Bea, once called him on the phone. See October 2017 Travel Board hearing. Therefore, pertaining to the Veteran's claim for an increased rating of his service-connected PTSD, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Pertaining to the Veteran's claim for entitlement to service connection for depression, the Board remands this matter for a new VA examination for the purpose of obtaining clarification as to whether the Veteran has a current diagnosis of depression, and if so, whether it is related to service or his service-connected PTSD.

As noted above, the Board adds that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran has attributed his inability to work to his service-connected PTSD. Hence, the Veteran's claim for an increased disability rating for service-connected PTSD includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2017), and such issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Both issues are remanded for further development and evaluation. Upon remand, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A.

Last, the Board has reopened the issue of entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure. The Board notes that a request was sent to the U.S. Army and Joint Services Records Research Center (JSRRC) regarding the Veteran's asserted herbicide exposure, with a response received May 2009. However, the Board remands this matter and directs the RO to send an additional request to the JSRRC for consideration of the Veteran's full assertions as to his experiences in service, to include his asserted service dates onboard the U.S.S. Constellation and offshore of Vietnam. Specifically, the Board notes that a statement dated April 2010 details the Veteran's dates onboard ship. The Veteran stated that he served off of the coast of Vietnam from May 1964 to August 1964, from September 1964 to December 1964, and during early 1965. The Veteran explained, "In addition to being off the coast, Agent Orange was carried, mixed and loaded on the flight deck, which was my primary location of duty." The Veteran continued, "I was responsible for spotting, moving and handling the aircraft which sprayed Agent Orange."

The JSRRC should also consider the Veteran's December 2013 statement of accredited representative, and October 2017 Travel Board hearing testimony, asserting that he onboard ship off the shore of Vietnam and was exposed to Agent Orange that was carried on the aircrafts he worked on.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and/or private treatment records. See October 2017 Travel Board hearing transcript (testimony relating to treatment by Dr. L. W. at the VA). Associate such records with the electronic claims file.

2. Provide the Veteran with appropriate notice of VA's duties to notify and assist regarding the Veteran's claim for entitlement to TDIU, to include notification of how to substantiate a claim for TDIU. 

Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Thereafter, the RO should schedule an appropriate VA examination to determine the current nature and severity of the Veteran's psychiatric disabilities. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

(a) The examiner is directed to determine the current severity of the Veteran's service-connected PTSD. 

The examiner is to describe the Veteran's symptoms, and note the impact, if any, of the Veteran's disorder on his social and industrial functioning. The examiner is to provide information concerning the functional impairment that results from the service-connected disability which may affect the Veteran's ability to function and perform tasks, to include any functional impairment of the Veteran's service-connected disabilities with regard to his employment.

The examiner is directed to review the Veteran's testimony at the October 2017 Travel Board hearing (testifying to increased symptomatology).

(b) The examiner is directed to identify the Veteran's currently diagnosed acquired psychiatric disorders other than PTSD, to include any depression and/or psychosis.

The examiner is directed to review the Veteran's testimony at the October 2017 Travel Board hearing (testifying to increased symptomatology of depression, and testifying to hearing voices and speaking to a dead woman on the phone).

(c) For each identified acquired psychiatric disorder other than PTSD, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service or to his service-connected PTSD (in terms of causation or aggravation)? 

The examiner's attention is directed to the October 2017 Travel Board hearing transcript. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly dived that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions. If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Obtain for association with the electronic records the Veteran's complete personnel records. 

If the AOJ cannot locate all relevant records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

5. Thereafter, contact the Joint Services Records Research Center, the Department of the Army, and any other appropriate source and request that they determine if it is reasonable to conclude that a Veteran who worked onboard the U.S.S. Constellation off of the coast of Vietnam in the Gulf of Tonkin from May 1964 to August 1964, from September 1964 to December 1964, and during early 1965 would have been exposed to Agent Orange, either onboard ship, by going onshore, or by working on aircrafts that carried Agent Orange. See April 2010 statement, December 2013 statement of accredited representative, and October 2017 Travel Board hearing transcript. 

Any response received must be documented in the record.

6. After completing any further development deemed necessary, readjudicate the claims. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an appropriate time for response. Thereafter, the case should be returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


